Citation Nr: 1146027
Decision Date: 12/16/11	Archive Date: 01/30/12

DOCKET NO.  10-27 615	)        DATE DEC 16 2011

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entitlement to an increased disability rating for loss of teeth numbers 2,4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, currently evaluated as 10 percent disabling.

2. Entitlement to a compensable disability rating for disfiguring scars of the inferior
up.

3.	Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:   The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to October 1945. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The case is currently under the jurisdiction of the Nashville, Tennessee RO.

In the February 2009 rating decision, the RO in part continued a noncompensable disability rating for loss of teeth numbers 2, 4, 5, 6. 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27. and pyorrhea; continued a noncompensable rating for disfiguring scars of the inferior lip; and denied a claim for TDIU. In a subsequent April 2010 rating decision the RO determined that the noncompensable disability rating assigned from 1950 was erroneous, and corrected the error, assigning a 10 percent disability rating effective from the date of service connection, June 21, 1950.

In the February 2009 rating decision, the RO also continued existing disability ratings (in parentheses) for the following disabilities: (I) deformity of right foot, fracture of lower third of fibula, second, third and fourth and fifth metatarsals (40 percent); (2) arthritis, traumatic, residual, fracture os calcis, left (10 percent); (3) fracture, malunion, os calcis, right (10 percent); and (4) hammer toes, RL (10 percent). In a subsequent April 2010 rating decision the RO increased the rating for arthritis, traumatic, residual, fracture os calcis, left, to 20 percent.

- 2 -

However, after initiating an appeal as to all issues contained in the February 2009 rating decision, and subsequent to the Statement of the Case issued on these claims, the Veteran submitted in July 2010 a substantive appeal, VA Form 9, denoting that he wished to appeal only the claims for increased disability ratings for the loss of teeth disability and the scars disability, and the claim for TDIU. He also contacted the RO that month and specifically withdrew the issues regarding the evaluations for the: deformity of the right foot; fracture, malunion, os calcis, right; arthritis, traumatic, os calcis, left; and hammer toes, RL. These four issues are therefore not before the Board on appeal.

In a January 2010 rating decision, the RO continued a 10 percent disability rating for residuals, fracture of the mandible. The Veteran initiated a timely appeal on that issue by filing a notice of disagreement in February 2010. However after the RO issued a statement of the case in January 2011, the Veteran did not file a timely Substantive Appeal.

In October 2011 the Veteran testified before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea is manifested by symptoms productive of loss of approximately 50 percent but not more of maxilla not replaceable by prosthesis.

-3-

2. Throughout the appeal period, the Veteran's disfiguring scars of the inferior lip are manifested by symptoms productive of moderate disfigurement of the face.

CONCLUSIONS OF LAW

1. The criteria for an evaluation of 40 percent for loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9915 (2011).

2. The criteria for an evaluation of 10 percent for disfiguring scars of the inferior lip have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 9915 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Generally, a claimant for an increased disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

However, as noted below, the Veteran and his representative explicitly stated during the October 2011 Board hearing that a grant of a 20 percent disability rating for the loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, would satisfy that appeal; and that a grant of a 10 percent disability rating for disfiguring scars of the inferior lip would satisfy that appeal.

-4-

In this decision, the Board grants a disability rating of 40 percent for the Veteran's loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea; and grants a disability rating of 10 percent for the Veteran's disfiguring scars of the inferior lip. Accordingly, the awards below constitute a full grant of the benefits sought. As such, no discussion of VA's duty to notify or assist is necessary.

II. Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002). Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993). In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). In appeals of a claim for an increased disability rating, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield. 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the

- 5 -

disability. Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§4.1,4.2,4.10(2011).

The Veteran's statements and testimony describing the symptoms of his service-connected disability are competent evidence. 38 C.F.R. § 3.159(a)(2) (2011). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

As noted above, during the October 2011 Board hearing, the Veteran testified that a grant of a 20 percent disability rating for his service-connected loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, would satisfy that appeal; and that a grant of a 10 percent disability rating for disfiguring scars of the inferior lip would satisfy that appeal.

A. Loss of Teeth

Dental and oral conditions are evaluated under the Rating Schedule at 38 C.F.R. § 4.150. The Veteran's service-connected disability of loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.150, Diagnostic Code 9999-9913. That hyphenated diagnostic code indicates that the dental disability is evaluated by analogy to loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity. See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Under Diagnostic Code 9913, the level of disability rating assigned is dependent on the extent of loss of teeth, and whether the loss can be restored by prosthesis. Under Diagnostic Code 9913, loss of teeth, due to loss of substance or body of maxilla or mandible without loss of continuity, provides for a compensable disability rating if the lost masticatory surface cannot be restored by a suitable prosthesis. A noncompensable rating is assignable if the loss of masticatory surface can be restored by suitable prosthesis. Id.

-6-

If the lost masticatory surface cannot be restored by suitable prosthesis, then Diagnostic Code 9913 provides a maximum 40 percent disability rating for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, and a 10 percent rating for the loss of all upper and lower teeth on one side. Id. These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, because such loss is not considered disabling. 38 C.F.R. § 4.150 (2011).

Under 38 C.F.R. § 4.150, Diagnostic Code 9914, evaluation for loss of more than half of the maxilla warrants a 100 percent disability rating if not replaceable by prosthesis, and a 50 percent disability rating if replaceable by prosthesis.

Under 38 C.F.R. § 4.150, Diagnostic Code 9915, evaluation for loss of 25 to 50 percent of the maxilla, warrants a 40 percent rating if not replaceable by prosthesis, and 30 percent if replaceable by prosthesis. If loss of maxilla is less than 25 percent, then a 20 percent evaluation is warranted if not replaceable by prosthesis, and a noncompensable rating is warranted if replaceable by prosthesis.

The principal medial record evidence on file on this matter is contained in the reports of VA examinations for dental and oral conditions in December 2008 and December 2009. The December 2008 VA examination report shows that the examiner described the disability as moderate impairment consistent with the number of missing teeth. The examiner opined that maintenance of the existing prosthesis was a hindrance, and that there were esthetic concerns as the Veteran was unable to smile without exposing an inadequate lip and facial support due to loss of bone in the premaxilla.

The examiner noted findings of missing teeth at numbers 7 to 10, 13, 14, 23 to 26, 30, and the third molars. The teeth were replaced with fixed prostheses, which were adequate but could not alleviate esthetic concerns without extensive bone grafting, if that were possible. There was no limitation of the intercisal range of motion. The examiner estimated the bone loss of the premaxilla at approximately 70 percent.

-7-

The December 2009 VA examination report shows that the examiner noted that the Veteran had missing teeth that were replaced by fixed partial dentures, but that these prostheses were inadequate, given the amount of lost alveolar bone in the pre-maxilla. The examiner noted that the Veteran's speech was moderately affected; and there were esthetic concerns given that there was a lack of facial and lip support.

Examination revealed missing teeth at numbers 7 to 10, 11, 14, 23 to 26, and 30. The examiner noted that these teeth were replaced with fixed partial dentures. The examiner opined that these prostheses were inadequate and could not be made adequate, given the amount of missing alveolar bone. There was no limitation of the intercisal range of motion.

The examiner found that there was approximately 70 percent of bone loss of the pre-maxilla, which could not be replaced with adequate prosthesis. The examiner noted that service dental records and VA examination records showed that all missing anterior teeth were the result of the wound from the inservice injury. The examiner found that approximately 50 percent of the alveolus of the maxilla was missing, from the right first pre-molar to the left canine tooth.

The Board finds that given the foregoing evidence as to the symptomatology involving loss of maxilla associated of the service-connected loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, that the condition is more appropriately evaluated under Diagnostic Codes 9914 and 9915. As discussed below, evaluation under these criteria affords the Veteran the maximum level of disability rating for the disability.

The foregoing dental evidence contains findings that approximately 50 percent of the alveolus of the maxilla is shown to be missing and could not be replaced with adequate prosthesis. The evidence does not, however, show that the disability is productive of loss of more than half of the maxilla.

-8-

The disability is therefore productive of an approximately 50 percent loss of maxilla that is not replaceable by prosthesis. On that basis, a 40 percent disability rating is warranted under Diagnostic Code 9915. A higher disability rating is not warranted under the related Diagnostic Code 9914 because there is no competent evidence of a loss of more than half of the maxilla. The maximum assignable rating under Diagnostic Code 9913 is 40 percent. Therefore an evaluation under that code would not provide any additional benefit for the Veteran's claim. In addition, the Board notes that although 70 percent of the pre-maxiila is lost, the pre-maxilla is a different bone from the maxilla.

Diagnostic Codes 9913, 9914, and 9915, all provide for evaluation based on loss of maxilla. Compensating any particular symptoms more than once-under both Diagnostic Code 9913 and 9914 or 9915 would constitute "pyramiding," which is not permitted under the applicable regulation. See 38 C.F.R. § 4.14 (2011) (which provides that the evaluation of the same disability under various diagnoses is to be avoided.). Therefore separate ratings under these two sets of codes is not permitted. Id.

Moreover, the evidence does not show that the service-connected loss of teeth disability involves malunion or nonunion of the maxilla so as to warrant a separate evaluation under Diagnostic Code 9916. See 38 C.F.R. § 4.150, Diagnostic Code 9916.

Notably, as explained in the introduction, the Veteran's other oral disability of residuals, fracture of the mandible, is not on appeal and any evaluation of manifestations of that disability is not part of this appeal.

Though the dental/oral symptoms may have varied to some extent over time, the Board finds that the criteria warranting the grant of 40 percent has generally been met throughout the appeal period, and therefore warrants a 40 percent disability rating for the entire period of the appeal. 38 C.F.R. § 4.150, Diagnostic Code 9915; See Hart supra.

-9-

The grant of a 40 percent disability rating for the Veteran's loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea is the maximum rating assignable under the relevant schedular diagnostic criteria of Diagnostic Code 9915, which is the most appropriate code for evaluating the Veteran's service-connected dental/oral disability. 38 C.F.R. § 4.150, Diagnostic Code 9915.

B. Disfiguring Scars of the Inferior Lip

The Veteran's claim was received on October 7, 2008. The Veteran is currently in receipt of a noncompensable disability rating for disfiguring scars of the inferior lip under Diagnostic Code 7800, reflecting an evaluation for disfiguring scars of the head, face or neck. See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars. 73 Fed. Reg. 54,708-54,712 (September 23, 2008). Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received on October 7, 2008.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, disfiguring scars of the head, face or neck, warranted a disability rating of zero percent for slight symptoms; 10 percent for moderate disfiguring symptoms; 30 percent for severe symptoms, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles; and 50 percent if the disfiguring scars were productive of complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.

Given the nature of the service-connected scar disability, 38 C.F.R. § 4.118, Diagnostic Code 7800 is the diagnostic code containing the most appropriate diagnostic criteria for evaluating the Veteran's disfiguring scars of the inferior lip.

- 10-

In addition to the medical evidence regarding the lower lip contained in the two VA dental and oral examination reports discussed above, the report of a November 2008 VA skin examination includes findings regarding scars of the right cheek and upper right cheek. That report does not contain any findings regarding any disfiguring scars of the inferior lip of the Veteran's face.

At the October 2011 video-conference hearing before the undersigned, the Veteran testified essentially that the scars were tender and disfiguring.

The Board has considered the evidence including the descriptions at the two VA dental and oral examinations that there were esthetic concerns given a lack of facial and lip support, albeit, this was not specifically due to the service-connected disfiguring scars of the inferior lip, and in consideration of the skin examination findings that did not clearly made findings as to the scars of the inferior lip of the Veteran's face, even though it did describe other scars in that area.

After consideration of the totality of the evidence on this claim, and after affording the Veteran's claim the benefit of the doubt, the Board finds that the Veteran's disfiguring scars of the inferior lip are manifested by symptoms productive of moderate disfigurement of the face. These symptoms thereby warrant a 10 percent disability rating under Diagnostic Code 7800. See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The service treatment records after the injury show loss of tissue of the lower lip, including vermillion border, with the associated (and otherwise service-connected) injuries to the alveolar process of the maxilla and mandible. However, none of the evidence on file indicates that the resulting scars currently are productive of severe symptoms, producing marked and unsightly deformity of the lips, so as to warrant a 30 percent disability rating under Diagnostic Code 7800. As noted by VA dental and oral examiners, there are esthetic concerns, but these are mostly associated with the lack of facial and lip support due to the underlying loss of bone of the otherwise service-connected dental and oral disabilities. Nonetheless, the esthetic concerns show no indication that the manifestations of the scars were productive of severe symptoms, producing marked and unsightly deformity of the lips.

- 11 -

The evidence of record also does not show that a higher evaluation is warranted under other referable diagnostic criteria for skin conditions. There is no evidence of burn scars, and the maximum rating is 10 percent for scars that are superficial, poorly nourished, with repeated ulceration, or superficial, tender and painful. Thus, a higher rating than 10 percent is not feasible under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, or 7804. There is no evidence that the scars constitute a limitation of function of the part affected that is not already accounted for under the ratings in effect for the other service-connected dental and oral disabilities. See 38 C.F.R. § 4.118, Diagnostic Code 7805.

C. Conclusions

During the October 2011 Board hearing, the Veteran specifically limited his appeal of entitlement to a higher evaluation for loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, to 20 percent; and specifically limited his appeal of entitlement to a higher evaluation for disfiguring scars of the inferior lip to 10 percent. As such, the grants made here of a disability rating of 40 percent for loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, and of a disability rating of 10 percent for disfiguring scars of the inferior lip, constitutes a complete grant of the benefits sought; and consideration of higher evaluations for either disability is not for consideration. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

ORDER

A 40 percent rating for loss of teeth numbers 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 19, 23, 24, 25, 26, and 27, and pyorrhea, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent rating for disfiguring scars of the inferior lip is granted, subject to the applicable criteria governing the payment of monetary benefits.

- 12-

REMAND

The Veteran claims entitlement to TDIU. Above, the Board has granted higher evaluations for the Veteran's disabilities involving loss of teeth and disfiguring scars of the inferior lip. Because the Veteran's service-connected disabilities include at least one evaluated as 40 percent disabling, and sufficient additional disability to bring the combined rating to 70 percent or more, the schedular ratings of the Veteran's disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011), for the Veteran to be considered for assignment of a TDIU. Given the additional grants of this decision, the RO must now readjudicate the appeal as to whether a TDIU is warranted. In this regard, any additional pertinent treatment records not on file should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Request the Veteran to identify any outstanding VA or private treatment records pertaining to his service-connected disabilities. Request all such records and associate these with the claims folders.

2. Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his service-connected disabilities, and the impact of these on his ability or inability to work.

3. Then schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected disabilities and their impact on his ability to work. All necessary tests should be performed. The examiner should then provide an opinion as to whether

- 13-

the Veteran's combined service-connected disabilities render him unable to secure and follow a substantially gainful occupation. The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.

4. After completion of the above development, readjudicate the appeal as to whether a TDIU is warranted. If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

- 14-



